Citation Nr: 0414297	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  04-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

The propriety of the initial rating of bilateral tinnitus, 
evaluated as 10 percent disabling from September 12, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a 
December 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) at St. Paul, Minnesota.

In accordance with 38 C.F.R. § 20.900(c), the case has been 
advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran has tinnitus in both ears.

2.  The RO assigned a rating of 10 percent under Diagnostic 
Code 6260 for bilateral tinnitus.

3.  Both the version of Diagnostic Code 6260 in effect from 
June 10, 1999 through June 12, 2003 and the revised, current 
version that went into effect on June 13, 2003 authorize only 
a single, 10 percent rating for tinnitus regardless of 
whether it is perceived in one ear, both ears, or the head.


CONCLUSION OF LAW

The rating of 10 percent for bilateral tinnitus is proper, 
and separate evaluations of 10 percent for tinnitus in each 
ear may not be assigned.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.25, 4.87, Diagnostic Code 6260 (2002), 
4.87, Diagnostic Code 6260 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Evaluation of bilateral tinnitus

The veteran's bilateral tinnitus is rated as 10 percent 
disabling under Diagnostic Code 6260, which concerns 
recurrent tinnitus.  The veteran and his representative 
maintain that the rating of bilateral tinnitus should be 
increased because a separate evaluation of 10 percent is 
warranted under this diagnostic code for tinnitus in each 
ear.

The report of a VA hearing examination performed in October 
2002 indicates that the veteran reported having tinnitus 
"'everywhere.'"  The examiner appeared to confirm in the 
examination report that the veteran had tinnitus in each ear.

In a December 2002 rating decision, the RO granted service 
connection for tinnitus, with the rating of 10 percent, from 
an effective date of September 12, 2002, the date on which VA 
received the veteran's claim.  

The rating assigned in the December 2002 rating decision 
arose under the version of Diagnostic Code 6260 that went 
into effect on June 10, 1999 and represented a revision of an 
earlier version of that code.  In the course of the appeal, 
Diagnostic Code 6260 was revised again.  The revision was 
made effective from June 13, 2003.  This version of 
Diagnostic Code 6260, like the previous version, concerns 
recurrent tinnitus.  It represents the current version of 
that diagnostic code.  The RO reviewed the claim under the 
current version of Diagnostic Code 6260 in the statement of 
the case that it issued in January 2004.  Both the previous 
and the current versions of Diagnostic Code 6260 authorize 
only a single rating, 10 percent, for recurrent tinnitus.

The current version of Diagnostic Code 6260 contains notes 
that were not in the previous version that expressly prohibit 
the assignment of separate evaluations for recurrent 
tinnitus:

Note (2):  Assign only a single 
evaluation for recurrent tinnitus, 
whether sound is perceived in one ear, 
both ears, or in the head.

Note (3):  Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definable cause 
that may or may not be pathologic) under 
this Diagnostic Code, but evaluate it as 
part of any underlying condition causing 
it.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  The previous 
version of Diagnostic Code 6260 did not contain an express 
prohibition of separate evaluations.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).

The veteran's representative argues, in the first instance, 
that the current version of Diagnostic Code 6260 does not 
control the evaluation of tinnitus in this case because its 
effective date is later than the effective date of the 
rating, September 12, 2002.  The representative maintains 
that the current version of Diagnostic Code 6260 may not be 
applied "retroactively." 

Citing the decision of the Supreme Court of the United States 
(the Supreme Court) in Landgraf v. USI Film Products, 511 
U.S. 244 (1994), the General Counsel of VA (the General 
Counsel) concluded in Precedent Opinion 7-2003 that when a 
new statute is enacted or a new regulation promulgated while 
a claim to which the statute or regulation applies is pending 
before VA and the new statute or regulation contains no 
express command that it be applied retroactively as well as 
prospectively, the new statute or regulation should not be 
applied retroactively if doing so would produce a retroactive 
effect.  VAOPGCPREC 7-2003 (2003).  As the General Counsel 
noted in the precedent opinion, the Supreme Court in Landgraf 
described this prohibited retroactive effect as one that 
"would impair rights a party possessed when he acted" or 
"increase a party's liability for past conduct" or "impose 
new duties with respect to transactions already completed."  
Landgraf, 511 U.S. at 280; VAOPGCPREC 7-2003.  On the other 
hand, as the General Counsel also noted in the precedent 
opinion, the Supreme Court described in Landgraf 
circumstances in which such a prohibited retroactive effect 
does not arise when new statutes are applied after the events 
at issue in a lawsuit:  "When the intervening statute 
authorizes or affects the propriety of prospective relief, 
application of the new provision is not retroactive."  
Landgraf, 511 U.S. at 273.  The General Counsel found in the 
precedent opinion that if the new provision would not produce 
retroactive effects, VA ordinarily should apply it to a 
pending claim.  VAOPGCPREC 7-2003

In accordance with these principles and Precedent Opinion 7-
2003, the Board has reviewed the revised, current Diagnostic 
Code 6260.  It appears to the Board that applying the current 
diagnostic code in this case, with its note expressly 
prohibiting separate evaluations for recurrent tinnitus, 
would not produce retroactive effects because the current 
diagnostic code affects only entitlement to prospective 
benefits.  Landgraf.

Furthermore, it appears to the Board that the revised, 
current version of Diagnostic Code 6260 does not represent a 
change in the law.  Rather, it makes explicit what was 
implicit in earlier versions of that code.  In Precedent 
Opinion 2-2003, which it issued in May 2003, the General 
Counsel found that Diagnostic Code 6260 as in effect before 
June 10, 1999 and as amended as of that date authorized a 
single, 10 percent rating for tinnitus, regardless of whether 
the tinnitus in concern was perceived as unilateral, 
bilateral, or in the head.  The General Counsel held in the 
precedent opinion that separate ratings for tinnitus in each 
ear may not be assigned under Diagnostic Code 6260 or any 
other diagnostic code and stated that this holding was for 
applications arising both before and after the 1999 amendment 
of that diagnostic code.  By the logic of the holding of the 
General Counsel, application of the revised, current version 
of Diagnostic Code 6260 does not raise the question of 
retroactive effect because there is no change in the law.

The veteran's representative also argues that separate 
evaluations for tinnitus are required in this case by 
38 C.F.R. § 4.25(b), which states that "[e]xcept as 
otherwise provided in this schedule, the disabilities arising 
from a single disease entity, e.g., arthritis, multiple 
sclerosis, cerebrovascular accident, etc. are to be rated 
separately, as are all other disabling conditions, if any."  
38 C.F.R. § 4.25(b).  The Board finds, however, that tinnitus 
cannot be considered two separate disabilities merely because 
it is perceived two affect two ears.  This was the 
determination of the General Counsel in Precedent Opinion 2-
2003.  That precedent opinion makes clear that the disease 
entity "tinnitus" has but one symptom, the perception of 
sound in the brain without acoustic stimulus.  VAOPGCPREC 2-
2003 (2003).  It was the conclusion of the General Counsel 
that tinnitus in each ear does not involve separate and 
distinct disability symptoms.  Id.

The Board is bound by precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 19.5 (2003); Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000).

Therefore, the Board concludes that the current rating of 10 
percent for bilateral recurrent tinnitus is proper and may 
not be increased through the assignment of separate ratings 
for tinnitus in the right and the left ears under Diagnostic 
Code 6260.  Entitlement to an evaluation for bilateral 
recurrent tinnitus exceeding 10 percent is denied during the 
entire appeal period at issue.

ii.  Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act (the VCAA) in deciding this appeal.  

The VCAA, enacted on November 9, 2000, heightened the duty 
that VA had under earlier law to provide notice and 
assistance with the development of evidence to claimants of 
VA benefits.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  

The VCAA eliminated the requirement imposed by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) that a claimant initially present a well-
grounded claim in order to receive VA's assistance with the 
development of needed evidence.  The VCAA charged VA with the 
duty to provide such assistance to claimants, and to give 
claimants notice about evidence that is needed, before their 
claims for VA benefits are adjudicated.  

The VCAA applies to all claims for VA benefits filed on or 
after the date of its enactment or filed before that date and 
pending before VA on that date.  VCAA, Pub. L. No. 106-475, 
§7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions); see also 
Pelegrini v. Principi, 17 Vet. App. 412, 417-19 (2004).  

When a claim is before it on appeal, the Board considers 
whether any action required by the VCAA to be accomplished 
before the claim could be denied has not been performed and 
may remand the claim for completion of any such needed 
action.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  In this case, the question whether the veteran is 
entitled to separate compensable evaluations for recurrent 
tinnitus in the right and left ears has turned on the 
interpretation of relevant regulations.  The Court has held 
that the VCAA has no effect on an appeal the disposition of 
which turns on the law rather than on the facts or 
development of the facts.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).  Furthermore, the General Counsel has 
held in Precedent Opinion 2-2004 that VA is not required 
under the VCAA to provide notice of the information and 
evidence that is necessary to substantiate a claim of 
entitlement to separate evaluations for recurrent tinnitus in 
each ear because there is no information or evidence that 
could substantiate such a claim but it is resolved as a 
matter of law as interpreted by the General Counsel in 
Precedent Opinion 2-2003.  VAOPGCPREC 2-2004 (2004).  

Therefore, it appears to the Board that as no action under 
the VCAA could affect the outcome of the claim, the statute 
is not relevant to this appeal.




ORDER

The claim of entitlement to an evaluation for bilateral 
recurrent tinnitus exceeding 10 percent is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



